Citation Nr: 0734681	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  07-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
July 17, 1978 rating decision, which denied service 
connection for depressive neurosis.  

2.  Whether a December 27, 1989 rating decision that assigned 
a 10 percent disability evaluation for post-traumatic stress 
disorder (PTSD) contained CUE.  

3.  Whether a July 21, 1992 rating decision that assigned a 
30 percent disability evaluation for PTSD contained CUE.

4.  Whether there was CUE in a March 11, 1996 rating decision 
which denied an evaluation in excess of 30 percent for PTSD.  

5.  Entitlement to an effective date, prior to February 10, 
2005, for a 70 percent evaluation for PTSD.  

6.  Entitlement to an effective date, prior to July 20, 2005, 
for a total disability rating based on individual 
unemployability (TDIU).

(The veteran's motion for clear and unmistakable error in an 
April 1994 Board decision is the subject of a separate 
decision by the Board.)

REPRESENTATION

Veteran represented by:	John Cheatham, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

As part of the veteran's claim that he is entitled to an 
effective date, prior to February 10, 2005 for a 70 percent 
rating for PTSD, he contends that there was CUE in a July 
1978 rating decision that denied service connection for a 
depressive/nervous disorder, Transcript at 6 (2007), CUE in 
rating decisions, dated in December 1989 and July 1992, which 
established service connection for PTSD and assigned a 30 
percent disability evaluation, Id. at 2-15, and CUE in a 
March 1996 rating decision which denied an evaluation in 
excess of 30 percent for service-connected PTSD.  Id. at 22.  
The Board notes that a claim of CUE is related to a claim for 
an earlier effective date, and both issues are, therefore, 
before the Board.  See Crippen v. Brown, 9 Vet. App. 413, 420 
(1996) (appellant reasonably raised claim for CUE with the 
requisite specificity because he argued for an earlier 
effective date asserting that evidence compelling a grant of 
service connection was of record at the time of the prior 
final rating decisions), citing Dinsay v. Brown, 9 Vet. App. 
79, 87-88 (1996) (claim for an earlier effective date was 
claim of CUE in final RO decision disallowing claim); Flash 
v. Brown, 8 Vet. App. 332, 340 (1995) (to be awarded earlier 
effective date, veteran must show CUE in RO decision 
disallowing higher rating).  In the February 2007 statement 
of the case, the AOJ addressed the rating decisions in 1978, 
1989, 1992, and 1996 in regard to the effective date and CUE 
issues.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a travel Board hearing in August 2007.  A 
transcript of the hearing has been associated with the claims 
file.  At the hearing, the veteran's representative clarified 
that the date sought for the 70 percent evaluation for PTSD 
was 1989.  Transcript at 2 (2007).  

The issue of entitlement to an effective date, prior to July 
20, 2005, for a TDIU is being remanded and is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

This case has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  The veteran did not appeal a July 17, 1978 rating 
decision that denied entitlement to service connection for a 
depressive/nervous disorder, and that rating decision is 
final.

2.  The July 1978 rating decision was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.

3.  In December 1989, the RO issued a rating decision that 
granted service connection for PTSD and assigned a 10 percent 
disability rating; the veteran appealed the assigned rating.  

4.  On July 21, 1992, the RO issued a rating decision that 
assigned a 30 percent rating for PTSD, effective to May 1989 
(date of claim for service connection for PTSD).

5.  In April 1994, the Board issued a decision that denied 
the assignment of a disability rating in excess of 30 percent 
for PTSD.

6.  The veteran did not appeal a March 1996 rating decision 
that denied an evaluation in excess of 30 percent for PTSD, 
and that rating decision is final.

7.  The March 1996 rating decision that denied a rating in 
excess of 30 percent was supported by the evidence then of 
record and was consistent with VA laws and regulations then 
in effect.

8.  A November 23, 1999 VA treatment record for PTSD was an 
informal claim for an increased rating for PTSD.  

9.  From November 23, 1999, the veteran's PTSD symptoms have 
caused occupational and social impairment, with deficiencies 
in most areas such as work and family relations, and mood, 
due to symptoms to include difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The July 1978 rating decision that denied service 
connection for depressive neurosis is final.  38 U.S.C.A. § 
7105(d) (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2007).

2.  The July 1978 rating decision that denied service 
connection for depressive neurosis was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2007).

3.  As the Board's decision of April 1994 subsumed the 
earlier December 1989 and July 1992 decisions, which assigned 
a 30 percent rating for PTSD, the December 1989 and July 1992 
rating decisions are not subject to challenge on the basis of 
CUE.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2006); 38 
C.F.R. 
§§ 20.1103, 20.1104 (2007).  

4.  The March 1996 rating decision that denied an evaluation 
in excess of 30 percent for PTSD is final.  38 U.S.C.A. § 
7105(d) (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2007).

5.  The March 1996 rating decision that denied a rating in 
excess of 30 percent was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2007).

6.  The criteria for an effective date of November 23, 1999 
for a 70 percent evaluation for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400, 4.130; Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

The Board finds that the notice requirements have been 
satisfied by letters dated in April 2005 and February and 
March 2006.   The notice letters notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there was any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  The March 2006 letter fully 
addressed the Dingess criteria.

Recognition is also given to the fact that complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

Finally, the Board notes that the provisions of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) are not applicable to the 
instant claims of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  VA examinations are of 
record.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records, to the extent available.  The veteran 
submitted private treatment records and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned in August 2007.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

I.  CUE

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
explained that in order for clear and unmistakable error to 
exist:  (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel, 6 Vet. App. at 245 (1994) (quoting 
Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 
(1999) (to prove the existence of CUE as set forth in 38 
C.F.R. § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

Additionally, VA Regulations provide that a determination on 
a claim by the AOJ of which the claimant is properly notified 
is final if an appeal is not perfected within one year of the 
date that notice of the determination is mailed to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2007).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201 (2007).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy, 9 Vet. App. 52 (1996).

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

Essentially, the veteran asserts that a July 1978 rating 
decision which denied entitlement to service connection for a 
depressive/nervous disorder, a December 1989 rating decision 
that assigned a 10 percent rating for PTSD, a July 1992 
rating decision that assigned a 30 percent rating for PTSD, 
and a March 1996 rating decision that denied an evaluation in 
excess of 30 percent for service-connected PTSD, contained 
CUE and were not final.  He essentially argues that service 
connection for an acquired psychiatric disorder should have 
been established in 1978 and that an evaluation in excess of 
30 percent was warranted in 1989 and 1992.  

December 27, 1989 and July 21, 1992 rating decisions

On December 27, 1989, the RO granted service connection for 
PTSD and assigned a 10 percent disability rating.  The 
veteran appealed the assigned rating.  Thereafter, by a 
rating action dated on July 21, 1992, the RO increased the 
disability rating assigned to the veteran's PTSD to 30 
percent, effective from May 1989 (date of claim for service 
connection for PTSD).

In a decision promulgated in April 1994, the Board denied the 
appeal as to the veteran's claim for a disability evaluation 
in excess of 30 percent for PTSD.  

As a result, the Board finds that the RO's December 27, 1989 
and July 21, 1992 rating actions were subsumed by the Board's 
decision.  38 C.F.R. § 20.1104 (2007); see Chisem v. Gober, 
10 Vet. App. 526 (1997) and Donovan v. Gober, 10 Vet. App. 
404 (1997) (in which the Court approved of the doctrine of 
delayed subsuming set forth in VAOGCPREC 14-95); see also 
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998) (upholding 
the validity of VAOGCPREC 14-95).

In effect, the RO's December 27, 1989 and July 21, 1992 
decisions ceased to exist for the purpose of this appeal.  
Thus, they were no longer subject to collateral attack on the 
basis of CUE.

Under such circumstances, this aspect of the veteran's appeal 
of the claim of CUE must be dismissed without prejudice.  
Simmons v. Principi, 17 Vet. App. 104 (2003) (CUE claims 
which are denied based on the absence of legal merit or lack 
of entitlement under the law should be dismissed without 
prejudice).

July 1978 and March 11, 1996 rating decisions

The Board notes that service connection for a 
depressive/nervous disorder was denied in a July 1978 rating 
decision.  The veteran was notified of the decision and no 
notice of disagreement was filed.  Therefore, that decision 
is final.  In a March 1996 rating decision, the AOJ denied an 
evaluation in excess of 30 percent for service-connected 
PTSD.  The record reflects the veteran was properly notified 
of the decision.  As the veteran did not express 
dissatisfaction with the disposition of his claim within one 
year of the date of the notification letter, that decision is 
also final.  38 U.S.C.A. § 7105(d).  

Having found that July 1978 and the March 1996 rating 
decisions are final decisions, the Board must now address the 
veteran's claim of CUE in the rating decisions.  As indicated 
above, the law provides that a prior final rating action will 
be revised only on the basis of CUE. § 3.105(a).  Such error 
exists only where it appears "undebatably" that "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell, 3 Vet. App. 310, 313 (1992).  A determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior unappealed rating decision.  
Id.  CUE is the kind of error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo, 6 Vet. App. 40, 43 (1993).

To raise a valid claim of CUE, the veteran must state, with 
"some degree of specificity," what the error is and also 
provide "persuasive reasons" why the result would have been 
manifestly different but for the alleged error.  An assertion 
that the adjudicators had "improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.  

The veteran's contentions in regard to the July 1978 rating 
decision, which denied service connection and concerning his 
claim of CUE in the March 1996 rating decision, are 
essentially that the AOJ improperly weighed the evidence, 
failed to consider evidence, and/or failed in the duty to 
assist, Transcript at 22-24 (2007), and that but for the 
AOJ's failures he should have been granted service connection 
in 1978 and that an evaluation in excess of 30 percent was 
warranted, at least from 1996.  Id. at 23-26 (2007).  These 
contentions do not provide a valid basis for a CUE claim.  
The Court has held that "simply to claim CUE on the basis 
that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE."  Fugo, 6 Vet. App. at 44; Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).  In addition, the Court has 
consistently held that a breach of the duty to assist can 
never be grounds for CUE.  See Crippen, 9 Vet. App. at 424 
(1996); Caffery, 6 Vet. App. 377 (1994).

The Board notes that an assignment of a disability rating can 
be grounds for CUE if it is later shown that the undisputed, 
contemporaneous medical evidence warranted assignment of a 
higher disability evaluation.  Myler v. Derwinski, 1 Vet. 
App. 571, 574 (1991).  However, an asserted failure to 
evaluate and interpret correctly the evidence is not clear 
and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 54 
(1996); Damrel, 6 Vet. App. at 245-246 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the July 1978 rating 
decision and the March 1996 rating decision.  38 C.F.R. § 
3.105.  

The laws and regulation extant in 1978 required that in order 
to establish service connection the facts, shown by the 
evidence, established that a particular injury or disease 
resulting in disability was incurred coincident with active 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1153 (West Supp. 
1995); 38 C.F.R. §§ 3.303.  

At the time of March 1996 rating decision, the laws 
regulations provided that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average industrial impairment.  38 U.S.C.A. 
§ 1155.  A proper rating of the veteran's disability 
contemplates its history, 38 C.F.R. § 4.1, and must be 
considered from the point of view of a veteran working or 
seeking work.  38 C.F.R. § 4.2.  Under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 PTSD (effective prior to November 7, 
1996), a 70 percent evaluation is warranted when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired; the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; by reason 
of psychoneurologic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

After reviewing the record, the Board finds that the July 
1978 which denied service connection for a depressive/nervous 
disorder and the March 1996 rating decision, which denied a 
rating in excess of 30 percent for PTSD were based on the 
correct facts as they were known at that time.  The Board 
notes that the evidence of record at the time of the March 
1996 rating decision was the same as that evidence or record 
at the time of the April 1994 Board decision denying an 
evaluation in excess of 30 percent.  The Board is cognizant 
of the fact that the July 1978 decision reflects a diagnosis 
of depressive neurosis and the veteran's complaints in regard 
to service in Vietnam.  At that time, however, there was no 
competent evidence linking an acquired psychiatric disorder 
to service and psychosis was not shown within the initial 
post-service year.  The Board is also aware that at the time 
of the March 1996 rating decision, the record reflected some 
difficulty with employment.  As noted in the April 1994 Board 
decision, however, there was no showing that his inability to 
interact with others resulted in considerable impairment.  
The record reflected that he had been employed on a full-time 
basis for the previous 4-5 years, and only one incident of 
the veteran having been fired for cause was shown.  Based on 
the evidence of record, in the March 1996 rating decision, 
the AOJ determined that under the criteria extant at that 
time, the evidence established no more than moderate or 
definite social and industrial impairment as a result of 
PTSD.  There is simply no evidence of any undisputed, 
contemporaneous evidence showing that the veteran's PTSD 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment, or that his ability to establish or maintain 
effective or favorable relationships with people caused 
considerable industrial impairment warranting an evaluation 
in excess of 30 percent at the time of the March 1996 rating 
decision.  Myler, 1 Vet. App. at 575 (1991).  

While the Board has no reason to doubt that the veteran 
honestly believes that a mistake was made in the earlier 
determination, his arguments, at most, amount only to a 
dispute with the weighing and evaluation of the evidence then 
of record and the duty to assist.  These types of allegations 
cannot, as a matter of law, form the basis for CUE.  Luallen 
v. Brown, 8 Vet. App. at 96 (1995); Crippen, 9 Vet. App. at 
424 (1996); Caffery, 6 Vet. App. 377 (1994).

In Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  This decision, in pertinent part, overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that decision held that the existence of "grave procedural 
error" did render a decision of the VA non-final.  The 
Federal Circuit Court, citing Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994), also noted that a CUE claim is an attack on 
a prior judgment that asserts an incorrect application of law 
or fact, and that an incomplete record, factually correct in 
all other respects, is not CUE.  Id. at 1343-4.  The veteran 
has raised questions concerning the weighing or 
interpretation of the evidence, but he has not provided, 
"persuasive reasons . . . as to why the result would have 
been manifestly different but for the alleged error."  Fugo, 
6 Vet. App. at 44.

The veteran's contentions do not provide a valid basis for a 
CUE claim in the 1978 decision or the March 1996 decision, 
since they do not allege that the correct facts, as they were 
known at the time, were not before the adjudicator, and it is 
not demonstrated that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Rather, the 
veteran's argument would require the Board to reevaluate the 
evidence considered in 1978 and 1996, and to decide whether 
it provided a basis for the decisions rendered at those 
times.  As the Court has held, "simply to claim CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE."  Id.

Given the foregoing, the CUE allegations set forth reflect 
but a simple disagreement as to how the facts before the RO 
in July 1978 and March 1996 were weighed or interpreted.  The 
Board notes that while a decision is based on the entire 
record, not every piece of evidence is required to be cited.  
There is no contention that either the correct facts, as they 
were known at the time, were not before the RO or that the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  The conflict over the interpretation of 
the facts presented is insufficient to rise to the level of 
CUE, as it is noted that the error must be of such 
significance as to be undebatable.  Damrel, 6 Vet. App. at 
245 (1994); Russell, 3 Vet. App. 310 (1992).  As such, CUE in 
the rating decision of July 1978 or March 1996 has not been 
established, and the decisions remain final.  Consequently, 
the benefits sought on appeal are denied


II.  Earlier Effective Date

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).  The effective dates of total ratings 
are governed by the increased rating regulations.  See 38 
C.F.R. § 3.400(o)(1) & (2); Servello v. Derwinski, 3 Vet. 
App. 196 (1992).

The Court has indicated that in order for entitlement to an 
increase in disability compensation to arise, the disability 
must have increased in severity to a degree warranting an 
increase in compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 519 (1992) (noting that, under § 5110(b)(2) which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, 
"the only cognizable 'increase' for this purpose is one to 
the next disability level" provided by law for the particular 
disability).  The Court, in Hazan, noted that 38 U.S.C.A. 
§ 5110(b)(2) required a review of all the evidence of record 
(not just evidence not previously considered) as to the 
disability in order to ascertain the earliest possible 
effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

Also, with regard to the terms "application" or "claim," the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment, or hospitalization will be accepted 
as an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  See 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2007), a 70 percent evaluation is provided 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsess ional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (2007).

By a rating action dated in June 2005, the disability rating 
assigned to the veteran's PTSD was increased to 50 percent, 
effective from February 10, 2005.  Thereafter, the RO issued 
a rating decision in October 2005 that increased the rating 
to 70 percent.  The effective date of the award was from 
February 10, 2005.  

As discussed above, the Board issued a final decision on 
April 14, 1994 that denied the assignment of a disability 
evaluation in excess of 30 percent for PTSD.  The earliest 
date that the veteran may therefore seek for the award of the 
70 percent rating would be April 15, 1994.

In November 1995, the veteran filed a claim for an increased 
evaluation for PTSD, and in a March 1996 rating decision, the 
AOJ denied an evaluation in excess of 30 percent.  No notice 
of disagreement was filed.  Therefore, that decision is 
final.  The Board notes that the only way the veteran could 
overcome the finality of the March 1996 rating decision, in 
an attempt to gain an earlier effective date, is to request a 
revision of the decision based on clear and unmistakable 
error (CUE) or by a claim to reopen based on new and material 
evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. 
Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("a 
decision by the Secretary . . . is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised."); 38 U.S.C. § 5108 ("if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  
The issue of CUE is discussed above.

To the extent that the veteran has asserted that that he 
filed a claim for an increased rating in 1996 following the 
March 1996 denial, Transcript at 21 (2007), on reviewing the 
record, the Board notes that in September 1996, the veteran 
filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, in response to an August 1996 letter 
(VA Form 21-0277x(NR)) from VA to the veteran advising of 
potential eligibility for compensation for a disorder related 
to exposure to herbicides in Vietnam pursuant to the Agent 
Orange Act of 1991.  At the time the VA Form 21-526 was 
filed, a majority of the sections were completed, however, 
many sections were crossed out via notation of "N/A" and/or 
"X."  While it is unclear who crossed out the various 
sections, it is clear that the veteran had stated that he was 
seeking entitlement to subacute peripheral neuropathy related 
to herbicide exposure, noting that he had service-connected 
disabilities, to include PTSD.  

The AOJ construed the claim as one for service connection for 
subacute peripheral neuropathy and a skin disorder associated 
with herbicide exposure in service.  Thereafter, and as 
reflected in a December 1996 rating decision, the AOJ 
adjudicated the issue of entitlement to service connection 
for subacute peripheral neuropathy and tinea candida.  Even 
assuming that the September 1996 Form 21-526 could be 
construed as a claim for an increased rating for PTSD, the 
claim was implicitly denied.  In this regard, the Board turns 
to a recent case decided by the Federal Circuit.  The Court 
has held that where the veteran files more than one claim 
with the RO at the same time and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is 
deemed denied and the appeal period begins to run.  Deshotel 
v. Nicholson, 457 F.3d 1258 (2006).

Importantly, like the claimant in DeShotel, the veteran did 
not directly appeal the December 1996 decision.  Thus, absent 
a finding of CUE the veteran's attempts to obtain an earlier 
effective date for a 70 percent rating based on that 
September 1996 VA Form 21-526 and unappealed December 1996 
rating decision must be denied.  To date, the Board notes 
that the veteran has not alleged CUE in the December 1996 
rating decision.  The Board notes that like the records dated 
in 1991 noted above, the copies of VA treatment records 
referencing PTSD associated with the claims file in 
association with the September 1996 VA Form 21-526 are not 
informal claims.  Rather, these records were merely duplicate 
copies of records, dated from 1970 to 1992, and were of 
record at the time of the April 1994 Board decision.  

The Board does find, however, that a November 23, 1999 VA 
treatment record reflecting treatment for PTSD constituted an 
informal claim.  In that regard, the Board notes that once a 
formal claim for compensation has been allowed, receipt of a 
VA hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

The Board further finds that the veteran met the schedular 
criteria for a 70 percent rating as of November 23, 1999.  
The evidence associated with the claims file since the last 
final rating decision in 1996, includes the November 1999 VA 
treatment record reflecting an assessment of PTSD, chronic, 
considerable to severe.  In addition, the April 2005 VA 
examination report, upon which the AOJ based the 70 percent 
rating notes symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  The Board notes that although it is 
possible for there to have been a change in condition during 
the relevant period warranting a staged rating, there is 
insufficient evidence to conclude that there was any 
significant change, effective the very day of the 2005 VA 
examination.  Therefore, based upon the objective evidence of 
record, a uniform 70 percent rating is herein assigned from 
November 23, 1999, based on the theory of stabilization of 
ratings.  38 C.F.R. § 3.344.  

In support of this finding, the Board notes that the April 
2005 VA examiner specifically stated that the veteran 
provided an accurate history, to include having had about 60 
jobs since separation, each ending due to confrontations with 
supervisors or coworkers, and that he was estranged from his 
family.  Significantly, both the April 2005 examiner and the 
November 1999 examiner, assessed PTSD as chronic and within 
the range of severe, with problems related to social 
environment and occupational problems, as well as anxiety, 
depression, poor insight, and a blunted affect, as noted in 
April 2005.  As such, the Board concludes that an effective 
date of November 23, 1999 is warranted for a 70 percent 
disability evaluation for PTSD.  

An effective date, prior to November 23, 1999, is not 
warranted.  The Board notes that in correspondence received 
in September 1998, the veteran requested an audit in regard 
to PTSD disability compensation, not an increased rating.  
Prior to November 23, 1999, the Board can discern no claim, 
informal claim, or intent to file a claim for an earlier 
effective date.  38 U.S.C.A. § 5110.  




ORDER

As there was no CUE in the July 1978 rating decision which 
denied service connection for depressive neurosis, the appeal 
is denied.

The appeal as to the matter to reverse or revise the rating 
decisions, dated in December 1989 and July 1992, that 
established service connection and assigned a 30 percent 
rating for PTSD on the basis of CUE is dismissed

As there was no CUE in the March 1996 rating decision which 
denied an evaluation in excess of 30 percent for PTSD, the 
appeal is denied.

An effective date of November 23, 1999 for a 70 percent 
evaluation for PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

A 70 percent evaluation for PTSD from November 23, 1999 has 
herein been granted.  Once the AOJ has implemented this 
grant, the issue of an earlier effective date for a TDIU 
should be readjudicated.  The Board notes that the name 
associated with the July 27, 2005 opinion to the effect that 
the veteran was unemployable is illegible.  While a 
handwritten note, received in August 2005, attributes the 
signature to "Dr. Justice," no credentials have been 
established.  Therefore, the Board is unable to discern if 
the examiner was competent to render a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the claim 
regarding an earlier effective date for a 
TDIU.  

2.  The AOJ should obtain the credentials 
(M.D., etc) of the individual who provided 
the July 27, 2005 opinion to the effect 
that the veteran was unemployable due to 
his service-connected disabilities.  If 
the credentials are not obtainable or it 
is determined that the examiner was not 
competent to render an opinion, the AOJ 
should obtain a competent opinion, as to 
the date the veteran became unemployable 
due to service-connected disability.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the veteran afforded a 
reasonable opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


